Name: Council Regulation (EEC) No 2260/84 of 17 July 1984 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31984R2260Council Regulation (EEC) No 2260/84 of 17 July 1984 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 208 , 03/08/1984 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 17 P. 0250 Spanish special edition: Chapter 03 Volume 31 P. 0230 Swedish special edition: Chapter 3 Volume 17 P. 0250 Portuguese special edition Chapter 03 Volume 31 P. 0230 *****COUNCIL REGULATION (EEC) No 2260/84 of 17 July 1984 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 11 (6) of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (4), as last amended by Regulation (EEC) No 1556/84 (5), provides that a percentage of the consumption aid is to be allocated to publicity campaigns and possibly to other projects for the promotion of the consumption of olive oil in the Community; whereas, in the light of the situation on the market in olive oil, in particular following the accession of the Hellenic Republic to the Community, provision should be made for the possibility of allocating the percentage referred to above for the promotion of the consumption of Community olive oil on both the Community and the world markets; Whereas, under Article 20d (1) of Regulation No 136/66/EEC, recognized groups or recognized associations may withhold as a fee, a percentage to be determined of the amount of production aid paid to them; whereas, in order to ensure that the system of production aid is applied more effectively, that provision should be amended to cover more approximately the expenditure arising from the supervision by producer organizations and associations thereof provided for in the context of the production aid scheme; Whereas Article 20d (3) of the said Regulation provides that recognized producer groups and recognized associations may conclude storage contracts in respect of the olive oil which they market; whereas, in view of their structure and objectives, this possibility should be restricted to producer groups and associations recognized within the meaning of Regulation (EEC) No 1360/78 (6) whose tasks include the placing of the olive oil on the market, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 136/66/EEC is hereby amended as follows: 1. In the first subparagraph of Article 11 (6), 'in the Community' is replaced by 'produced in the Community'; 2. In Article 20d: (a) paragraph 1 is replaced by the following: '1. A percentage to be determined of the amount of production aid paid to recognized organzations or recognized associations shall be withheld. The resulting amount shall be used to help finance the expenditure incurred in the work done pursuant to Article 5 (3) and Article 20c. At the same time and in accordance with the same procedure as for the production aid, the Council shall decide, for the following marketing year, the percentage of the production aid which may be withheld.' (b) paragraph 3 is replaced by the following: '3. Where prices on the Community market are close to the intervention price over a period to be determined, it may be decided, in accordance with the procedure laid down in Article 38, that recognized groups or recognized associations within the meaning of Regulation (EEC) No 1360/78 may conclude storage contracts in respect of the olive oil which they market.' 3. In Article 42b the reference to subheading ex 20.01 B is replaced by a reference to subheading ex 20.01 C. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1984. For the Council The President A. DEASY (1) OJ No C 249, 17. 9. 1983, p. 3. (2) OJ No C 307, 14. 11. 1983, p. 103. (3) OJ No C 23, 30. 1. 1984, p. 20. (4) OJ No 172, 30. 9. 1966, p. 3025/66. (5) OJ No L 150, 6. 6. 1984, p. 5. (6) OJ No L 166, 23. 6. 1978, p. 1.